 

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE "ACT"), OR UNDER THE SECURITIES LAWS OF CERTAIN STATES. THESE SECURITIES
ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE
TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT AND THE APPLICABLE STATE
SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM. LENDERS SHOULD
BE AWARE THAT THEY MAY BE REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS
INVESTMENT FOR AN INDEFINITE PERIOD OF TIME. THE ISSUER OF THESE SECURITIES MAY
REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER
TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS IN COMPLIANCE WITH THE ACT
AND ANY APPLICABLE STATE SECURITIES LAWS.

 

EAGLE EQUITIES, LLC COLLATERALIZED SECURED PROMISSORY NOTE

 

 

 

$140,000.00 New Haven, CT

January 5, 2017

1.Principal and Interest

 

FOR VALUE RECEIVED, Eagle Equities, LLC, a Nevada Limited Liability Company (the
"Company") hereby absolutely and unconditionally promises to pay to Max Sound
Corporation (the “Lender"), or order, the principal amount of One Hundred Forty
Thousand Dollars ($140,000.00) no later than September 5, 2017, unless the
Lender does not meet the “current information requirements” required under Rule
144 of the Securities Act of 1933, as amended, in which case the Company may
declare the offsetting note issued by the Lender on the same date herewith to be
in Default (as defined in that note) and cross cancel its payment obligations
under this Note as well as the Lenders payment obligations under the offsetting
note. This Full Recourse Note shall bear simple interest at the rate of 8%.

 

2.Repayments and Prepayments; Security.

 

a.                    All principal under this Note shall be due and payable no
later than September 5, 2017, unless the Lender does not meet the “current
information requirements” required under Rule 144 of the Securities Act of 1933,
as amended, in which case the Company may declare the offsetting note issued by
the Lender on the same date herewith to be in Default (as defined in that note)
and cross cancel its payment obligations under this Note as well as the Lenders
payment obligations under the offsetting note.

 

b.                    The Company may pay this Note at any time. This note may
not be assigned by the Lender, except by operation of law.

 

c.                    This Note shall initially be secured by the pledge of the
$147,000.00 8% convertible promissory note issued to the Company by the Lender
on even date herewith (the

 

 

 

 

“Lender Note”). The Company may exchange this collateral for other collateral
with an appraised value of at least $140,000.00, by providing 3 days’ prior
written notice to the Lender. If the Lender does not object to the substitution
of collateral in that 3 day period, such substitution of collateral shall be
deemed to have been accepted by the Lender. Notwithstanding the foregoing, an
exchange of collateral for $140,000.00 in cash shall not require the approval of
the Lender. Any collateral exchange shall not constitute a waiver of any
defaults under a Lender note. All collateral shall be retained by New Venture
Attorneys, P.C., which shall act as the escrow agent for the collateral for the
benefit of the Lender. The Company may not effect any conversions under the
Lender Note until it has made full cash payment for the portion of the Lender
Note being converted.

 

 

3.Events of Default; Acceleration.

 

a.                    The principal amount of this Note is subject to prepayment
in whole or in part upon the occurrence and during the continuance of any of the
following events (each, an “Event of Default”): the initiation of any
bankruptcy, insolvency, moratorium, receivership or reorganization by or against
the Company, or a general assignment of assets by the Company for the benefit of
creditors. Upon the occurrence of any Event of Default, the entire unpaid
principal balance of this Note and all of the unpaid interest accrued thereon
shall be immediately due and payable. The Company may offset amounts due to the
Lender under this Note by similar amounts that may be due to the Company by the
Lender resulting from breaches under the Lender Note.

 

b.                    No remedy herein conferred upon the Lender is intended to
be exclusive of any other remedy and each and every remedy shall be cumulative
and in addition to every other remedy hereunder, now or hereafter existing at
law or in equity or otherwise. The Company accepts and agrees that this Note is
a full recourse note and that the Holder may exercise any and all remedies
available to it under law.

 

4.Notices.

 

a.                      All notices, reports and other communications required
or permitted hereunder shall be in writing and may be delivered in person, by
telecopy with written confirmation, overnight delivery service or U.S. mail, in
which event it may be mailed by first-class, certified or registered, postage
prepaid, addressed (i) if to a Lender, at such Lender’s address as the Lender
shall have furnished the Company in writing and (ii) if to the Company at such
address as the Company shall have furnished the Lender(s) in writing.

 

b.                    Each such notice, report or other communication shall for
all purposes under this Note be treated as effective or having been given when
delivered if delivered personally or, if sent by mail, at the earlier of its
receipt or 72 hours after the same has been deposited in a regularly maintained
receptacle for the deposit of the United States mail, addressed and mailed as
aforesaid, or, if sent by electronic communication with confirmation, upon the
delivery of electronic communication.

 

 

 

 

5.Miscellaneous.

 

a.                      Neither this Note nor any provisions hereof may be
changed, waived, discharged or terminated orally, but only by a signed statement
in writing.

 

b.                    No failure or delay by the Lender to exercise any right
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or privilege preclude any other right, power or
privilege. The provisions of this Note are severable and if any one provision
hereof shall be held invalid or unenforceable in whole or in part in any
jurisdiction, such invalidity or unenforceability shall affect only such
provision in such jurisdiction. This Note expresses the entire understanding of
the parties with respect to the transactions contemplated hereby. The Company
and every endorser and guarantor of this Note regardless of the time, order or
place of signing hereby waives presentment, demand, protest and notice of every
kind, and assents to any extension or postponement of the time for payment or
any other indulgence, to any substitution, exchange or release of collateral,
and to the addition or release of any other party or person primarily or
secondarily liable.

 

c.                    If Lender retains an attorney for collection of this Note,
or if any suit or proceeding is brought for the recovery of all, or any part of,
or for protection of the indebtedness respected by this Note, then the Company
agrees to pay all costs and expenses of the suit or proceeding, or any appeal
thereof, incurred by the Lender, including without limitation, reasonable
attorneys' fees.

 

d.                    This Note shall for all purposes be governed by, and
construed in accordance with the laws of the State of Nevada (without reference
to conflict of laws) and the exclusive venue shall be in the State and Federal
courts located in State of New York.

 

e.                    This Note shall be binding upon the Company's successors
and assigns, and shall inure to the benefit of the Lender's successors and
assigns.

 

 

 

 

IN WITNESS WHEREOF, the Company has caused this Note to be executed by its duly
authorized officer to take effect as of the date first hereinabove written.

 

 

EAGLE EQUITIES, LLC

 

 

By:

 

Title:

 

 

 

APPROVED:

 

[image_001.gif]MAX SOUND CORPORATION

 

 

By:

 

Title:

CFO